Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Tucker (Reg. No. 61,550) on 12 May 2022.
The application has been amended as follows: 
Please amend the claims as described below:
Claim 1: Amend claim 1 as per the edited text below. 
1. A method, performed by a service that executes on a computing device that includes a write filter, for selectively offloading applications from the computing device, the method comprising:
periodically monitoring which application a user of the computing device is using by determining which application has focus on the computing device
based on the monitoring, maintaining a usage time of each of a plurality of applications that the user has used over a period of time, each usage time representing how long the user has used the respective application during the period of time by defining how long the respective application has had focus on the computing device during the period of time;
detecting that free space available on a disk of the computing device has fallen below a defined threshold;
in response to the detection, using the usage time and a size for each of the plurality of applications to assign a rank to the respective application;  
identifying one or more of the plurality of applications to be offloaded, each of the one or more identified applications being identified based on the rank assigned to the respective application; and
offloading each of the one or more identified applications by:
causing a copy of an install location folder for the respective identified application to be copied to a remote repository;
deleting the install location folder for the respective identified application from the computing device; and
causing the write filter to commit the delete of the install location folder for the respective application to thereby cause the install location folder to be deleted from the disk.  
Claim 8: Cancel claim 8.
Claim 9: Replace “claim 8” (line 1 of the claim) and with --claim 1--.
Claim 10: Cancel claim 10.
Claim 11: Amend claim 11 as per the edited text below.
11. The method of claim 1, wherein the computing device is a thin client
Claim 15: Amend claim 15 as per the edited text below.
15. One or more computer storage media storing computer executable instructions which when executed by one or more processors of a computing device that includes a write filter implement a method for selectively offloading applications from the computing device, the method comprising:
periodically monitoring which application a user of the computing device is using by determining which application has focus on the computing device
based on the monitoring, maintaining a usage time of each of a plurality of non-critical applications that the user has used over a period of time, each usage time representing how long the user has used the respective non-critical application during the period of time by defining how long the respective non-critical application has had focus on the computing device during the period of time;
assigning a rank to each of the plurality of non-critical applications based on the usage time and a size of the respective non-critical application;
detecting that free space available on a disk of the computing device has fallen below a defined threshold;
in response to the detection, identifying a first application of the plurality of non-critical applications that has been assigned a highest rank; and
offloading the first application by causing a copy of an install location folder of the first application to be stored in a remote repository, deleting the install location folder of the first application from the computing device, and causing the write filter to delete the install location folder of the first application 
Claim 20: Remove “, wherein an application has focus when the application’s window is a foreground window such that the application’s window receives current user input” (lines 5-7 of the claim).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see p 7, li 28 - p 8, li , filed 14 April 2022, with respect to offloading of applications have been fully considered and are persuasive.  The previous rejection of claim 20 has been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEVELN whose telephone number is (571)272-9865. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571)272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N./            Examiner, Art Unit 2186                      


/KIM HUYNH/            Supervisor Patent Examiner, Art Unit 2186